DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 is no longer interpreted under 35 U.S.C. 112(f). See amendment dated July 20, 2022.

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art made of record (i.e., Zhang et al., US 2012/0230369) teaches a communication device and/or method comprising: a processor configured to correlate a first signal that is transmitted from a communication device with a second signal  (Fig. 6, correlator 1102, paragraphs [0013] and [0030]);  comparing the correlation result with a threshold and determining whether the comparison result exceeds the threshold (Fig. 6, threshold detector 1104, paragraph [0030]).; and performs synchronization to determine starting position of data signal (paragraph [0030]).
The prior art made of record fails to at least teach calculate a reliability parameter regarding each of the one or more detected specific reception times, the reliability parameter being an indicator indicating whether the specific reception time is appropriate for a processing target, select the wireless communication section from which the specific reception time corresponding to an optimum parameter is detected, as a transmission 25communication section serving as the wireless communication section that transmits a signal from among the plurality of wireless communication sections, the optimum parameter being the reliability parameter indicating that the specific reception time is most appropriate for the processing target among the reliability parameters, and measure a distance between the transmission communication section 30and the other communication device on a basis of the specific reception time detected from the correlation computation result obtained by correlating the first signal and theC9-0553US01(TR19091US1) 66/71 second signal transmitted/received between the other communication device and the selected transmission communication section.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRESHTEH N AGHDAM whose telephone number is (571)272-6037. The examiner can normally be reached Monday-Friday 10:30-7:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRESHTEH N AGHDAM/Primary Examiner, Art Unit 2632